
	

113 HR 4535 IH: To provide for the conveyance of National Forest System land in the State of Louisiana.
U.S. House of Representatives
2014-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4535
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2014
			Mr. McAllister introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To provide for the conveyance of National Forest System land in the State of Louisiana.
	
	
		1.Findings and definitions
			(a)FindingCongress finds it in the public interest to authorize the sale of certain federally owned land in
			 the Kisatchie National Forest in Louisiana for market value consideration.
			(b) DefinitionsAs used in this Act:
				(1)The term Collins Camp Properties means Collins Camp Properties, Incorporated, a corporation existing under the laws of the State of
			 Louisiana.
				(2)The term Secretary means the Secretary of Agriculture.
				2.Authorization to sell land
			(a)AuthorizationSubject to valid existing rights and subsection (b), the Secretary is authorized to sell by
			 quitclaim deed the following lands in the State of Louisiana at public or
			 private sale, including by competitive sale by auction, bid or otherwise:
				(1)All federally owned lands within section 9, Township 10 North, Range 5 West, in Winn Parish,
			 Louisiana.
				(2)A parcel of land consisting of 2.16 acres situated in the SW¼ of section 4, Township 10 North,
			 Range 5 West, Winn Parish, Louisiana, as more specifically depicted on a
			 certificate of survey dated March 7, 2007, by Glen L. Cannon, P.L.S. 4436.
				(b)First right of purchaseSubject to valid existing rights and the provisions of section 4, for a period of 1 year after the
			 date of enactment of this Act, upon tender of consideration from the
			 Collins Camp Properties, the Secretary shall sell and quitclaim to said
			 corporation all right, title and interest of the United States in—
				(1)up to 47.92 acres within section 9, Township 10 North, Range 5 West, in Winn Parish, Louisiana, as
			 generally depicted on a certificate of survey dated February 28, 2007, by
			 Glen L. Cannon, P.L.S. 4436, said land comprising the Collins Campsites;
			 and
				(2)the 2.16 acres described in subsection (a)(2).
				(c)Terms and conditionsThe Secretary may configure the lands to maximize marketability or achieve management objectives,
			 and may prescribe such terms and conditions on the land sales authorized
			 by this Act as the Secretary deems in the public interest.
			(d)ConsiderationLand sales authorized by this Act shall be for cash consideration equal to the market value of the
			 land.
			(e)Market valueThe market value of the land sold under this Act shall be as determined by an appraisal approved by
			 the Secretary and done in conformity with the Uniform Appraisal Standards
			 for Federal Land Acquisitions; or, if sold by means other than that
			 provided in subsection (b), market value may be determined by competitive
			 sale.
			(f)Hazardous substances
				(1)In any disposal of lands authorized by this Act, the Secretary shall meet disclosure requirements
			 for hazardous substances, but shall otherwise not be required to remediate
			 or abate those substances.
				(2)Nothing in this section shall otherwise affect the application of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (CERCLA, 42 U.S.C. 9601 et seq.) to conveyances of lands out of Federal ownership.
				3.Proceeds from the sale of land
			(a)Deposit of receiptsThe consideration received by the Secretary for the sale of land under this Act shall be deposited
			 into the account in the Treasury of the United States established by
			 Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).
			(b)Use of fundsMonies deposited pursuant to subsection (a) shall be available to the Secretary until expended,
			 without further appropriation, for the acquisition of lands and interests
			 in land in the Kisatchie National Forest in Louisiana.
			4.Miscellaneous provisions
			(a)CostsThe Secretary shall require the Collins Camp Properties to pay at closing the reasonable costs of
			 appraisal and any administrative and environmental analyses required by
			 law or regulation.
			(b)PermitsAn offer by Collins Camp Properties shall be accompanied by written statements from holders of
			 Forest Service special use authorizations agreeing to relinquish their
			 authorizations upon a sale to Collins Camp Properties. For any holder not
			 providing such written authorization, the Secretary shall require the
			 Collins Camp Properties to administer such authorization according to its
			 terms until the date of expiration.
			
